Citation Nr: 0906186	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes involving the lumbar spine.

2.  Entitlement to service connection for other multiple 
joint pain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Board denied service connection for 
multiple joint pain in June 2006.  That decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's decision in March 2008 and 
remanded the case to the Board for further action.  The issue 
had previously been characterized as service connection for 
multiple joint pain.  The March 2008 joint motion for remand 
which the Court granted focused solely on service connection 
for degenerative changes of the lumbar spine, and a 2008 VA 
medical opinion which was obtained subsequent to the Court's 
order is supportive of service connection for degenerative 
changes of the lumbar spine.  Accordingly, the Board has 
recharacterized the issues as shown on the cover page.  


FINDING OF FACT

1.  Degenerative changes involving the lumbar spine had their 
onset in service.

2.  Other than degenerative changes involving the lumbar 
spine, the Veteran does not have multiple joint pain that is 
related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
changes of the lumbar spine are met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


2.  The criteria for service connection for other multiple 
joint pain are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through a November 
2002 letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  The Veteran 
was also notified of effective dates for ratings and degrees 
of disability in March 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records, as well as 
lay statements from the Veteran and others.  A VA examination 
was conducted in October 2005 and a VA medical opinion was 
obtained in 2008.  VA has satisfied its assistance duties.




Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for arthritis may also be established 
based upon a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008). 

The Veteran's service medical records show that in November 
1964, he received treatment for complaints of joint pain 
(feet, right thumb, left temporomandibular joint).  On 
examination, no heat or swelling was present.  There was no 
diagnosis.  A report dated later that same month notes 
complaints of right great toe pain and contains an assessment 
of rule out gouty arthritis.  In June 1965, the Veteran 
complained of back pain.  There was no diagnosis.  In June 
1965, he complained of a knot on the left knee.  The 
diagnosis was infected pimple.  The Veteran suffered hematoma 
of the right elbow in August 1965. The separation examination 
report, dated in August 1966, shows that his upper and lower 
extremities, feet, spine, and musculoskeletal system were all 
clinically evaluated as normal.

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports, dated between 1969 and 2005.  
This evidence shows that in August 1969, the Veteran gave a 
history of low back and right hip pain for over one year.  In 
July 1970, he reported that in January 1969 he developed 
severe pain in the left anterior chest and mild pain in the 
left back after a lifting injury at work.  Electromyelogram 
and x-rays of the spine were normal.  The diagnosis was 
costovertebral syndrome with associated radiculitis.  

A March 1971 VA examination report notes complaints of right 
leg numbness, left-sided chest pain, and a history of dorsal 
laminectomy and rhinotomy in 1971.  

A May 1974 report notes that the veteran was examined in 
September 1967 following an injury of the right lower leg in 
the pre-tibial area.  X-rays of the right lower leg were 
normal. 

A September 1994 report from a private physician, Alvaro 
Hernandez, M.D., contains a primary diagnosis of severe 
degenerative joint disease, right hip, and a secondary 
diagnosis of right total hip replacement, with the cause 
listed as an October 1991 motor vehicle accident.

VA and private medical records, dated between 2000 and 2004, 
note a history of thoracic laminectomy; status post right hip 
repair; trochanteric bursitis and right hip strain; rotator 
cuff tendonitis, impingement syndrome, left shoulder; and 
degenerative joint disease of the hands.

A November 2003 lay statement from the Veteran's brother 
shows that he asserts that the Veteran had joint pain upon 
returning home from duty in 1966.  A July 2005 lay statement 
from the Veteran's wife shows that she asserts that the 
Veteran had joint pain in 1965, and that he continues to have 
joint pain.  

A VA joints examination report, dated in October 2005, shows 
that the Veteran complained of joint pain in the shoulders, 
elbows, knees, wrists, hands and fingers, and notes a history 
of back surgery in 1968, and right hip replacement in 1976.  
X-rays revealed degenerative changes in the lumbar spine, 
cystic changes in the left distal navicular bone, and status 
post right hip replacement, as well as normal shoulders, 
elbows, ankles and knees.  Rheumatoid factor was negative.  
The diagnosis was multiple joint arthralgias without evidence 
of chronic disability.  The examiner stated hat it was less 
likely than not that the Veteran's multiple joint arthralgias 
were related to a service disease or injury.

A VA medical opinion was obtained in 2008.  The claims folder 
was provided to the examiner.  The examiner stated that based 
on information presented to review, it was his opinion that 
it was at least as likely as not that the Veteran's current 
low back disorder had its onset during active service or was 
related to in-service disease or injury, including the 
complaints, which are shown, in April 1965. 

Based on the evidence, the Board finds in favor of service 
connection for degenerative changes of the lumbar spine.  
These were reported on VA X-rays in October 2005, and the 
doctor in 2008 found that it was at least as likely as not 
that current low back disability had its onset in service or 
was related to in-service disease or injury, including the 
complaints in April 1965.  

The Board finds that the claim for service connection for 
other multiple joint pain must be denied, however.  The 
Veteran's service medical records show that in November 1964, 
he received treatment for complaints of joint pain.  There 
was no diagnosis, and no relevant treatment during his 
remaining service, a period of about one year and ten months.  
The Veteran's separation examination report, dated in August 
1966, shows that his upper and lower extremities, feet, and 
musculoskeletal system, were all clinically evaluated as 
normal.  Therefore, a chronic joint condition is not shown 
during service.  In addition, the Veteran is not shown to 
currently have a systemic or multiple joint condition.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).  
Although the October 2005 VA examination report contains a 
diagnosis of "multiple joint arthralgias," the examiner noted 
that this was "without evidence of chronic disability," and 
this "diagnosis" is insufficient to show that the Veteran has 
a multiple joint disorder.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999) ["pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001)].

Furthermore, the Board notes that there is no competent 
evidence linking any current multiple joint condition to 
service.  See 38 C.F.R. § 3.303.  In this regard, the only 
competent opinion of record is found in the October 2005 VA 
examination report, which shows that the examiner determined 
that the Veteran's multiple joint arthralgias were less 
likely than not related to his service.

To the extent that the Veteran has been diagnosed with 
degenerative joint disease of his right hip and hands and a 
disability of the left shoulder, there is no competent 
evidence showing that these conditions were manifest to a 
compensable degree within one year of separation from 
service, nor is there any competent evidence showing that 
they are related to service.  See 38 U.S.C.A. § 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The veteran did not complain of 
pain of the right hip, hands, or left shoulder during service 
and no chronic disability was found during service or for 
many years thereafter.  The Board therefore finds that the 
preponderance of the evidence is against the claim.

The Board notes that December 2004 X-rays of the hands were 
interpreted as showing cystic changes in the distal navicular 
bone which could be due to old chronic trauma.  However, the 
service treatment records show no trauma to the Veteran's 
hands, and he has never reported suffering any trauma to his 
hands during service.

The Board has considered the written testimony of the 
appellant, and the lay statements.  The Board points out 
that, although a lay person is competent to testify only as 
to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, 



and that it outweighs the lay statements.  Accordingly, the 
appellant's claim for service connection for other multiple 
joint pain must be denied.


ORDER

Service connection for degenerative changes of the lumbar 
spine is granted.

Service connection for other multiple joint pain is denied.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


